DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the supplemental temperature increase" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the refrigeration unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Carlill et al. (US 2011/0146233 A1; hereinafter Carlill) in view of Steele et al. (US 2015/0007552 A1; hereinafter Steele).
Regarding claim 1, Carlill discloses a method [200] for performing a regeneration cycle [102] for regenerating a diesel particulate filter [54] comprising: increasing [210] an air intake throttling level (see paragraph 0076) of an engine intake air flow by reducing (i.e., closing) an air control valve [36] area; and supplementing the temperature increase of the air intake throttling by energizing [260] an engine preheater [37] (paragraphs 0016, 0020, 0025, 0037, 0046, 0048-0052, 0056, 0058, 0060, 0076, 0085-0086, and Figures 1-4).  Carlill does not disclose the diesel particulate filter being of a transport refrigeration system.  Steele, however, teaches a similar method for performing a regeneration cycle for regenerating a diesel particulate filter [56] of a transport refrigeration system [10] (paragraphs 0001-0002, 0004, 0006, 0017, 0028, and Figure 4).  
Regarding claim 2, the modified Carlill discloses the method of claim 1, wherein the air intake throttling level does not exceed a predetermined maximum air intake throttling level (i.e., “closing” in paragraph 0076).
Regarding claim 3, the modified Carlill discloses the method of claim 2, wherein the supplemental temperature increase with the engine preheater [37] is initiated after the maximum air intake throttling level (i.e., “closing”) is reached (paragraphs 0020, 0060, 0076, 0085, and Figure 1; wherein intake air heater [37] is downstream of intake valve [36] such that the temperature increase via the intake air heater [37] occurs after intake air has been throttled via intake valve [36]).
Regarding claim 4, the modified Carlill discloses the method of claim 1, further comprising delaying regeneration for an equalization period after initiation of the engine preheater [37] (paragraphs 0046, 0049, 0056, 0058, 0060, 0085-0086, and Figure 1; wherein preheated intake air must ultimately travel through the engine and exhaust system before reaching the particulate filter [54] such that regeneration does not happen immediately (i.e., is delayed) upon initiating the intake air heater [37]).
Regarding claim 5, the modified Carlill discloses a method [200] for performing a regeneration cycle [102] for regenerating a diesel particulate filter [54] comprising: determining if an engine exhaust temperature is above a threshold temperature (see [105]) required for regeneration; and heating [260] an engine intake air flow with an engine preheater [37] until the engine exhaust temperature is above the threshold temperature (see [105]) required for regeneration (paragraphs 0016, 0020, 0025, 0037, 0046, 0048-0052, 0056, 0058, 0060, 0076, 0085-0086, and Figures 1-6; wherein boundary speed-torque curve [105] is associated with .  Carlill does not disclose the diesel particulate filter being of a transport refrigeration system.  Steele, however, teaches a similar method for performing a regeneration cycle for regenerating a diesel particulate filter [56] of a transport refrigeration system [10] (paragraphs 0001-0002, 0004, 0006, 0017, 0028, and Figure 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform Carlill’s method to regenerate diesel particulate filters in transport refrigeration systems because Steele teaches that diesel particulate filter regeneration is also required on transport refrigeration systems which are beneficial for cooling fresh and frozen foods (paragraphs 0001-0002 and 0006).
Regarding claim 6, the modified Carlill discloses the method of claim 5, further comprising delaying regeneration for an equalization period after initiation of the engine preheater [37] (paragraphs 0046, 0049, 0056, 0058, 0060, 0085-0086, and Figure 1; wherein preheated intake air must ultimately travel through the engine and exhaust system before reaching the particulate filter [54] such that regeneration does not happen immediately (i.e., is delayed) upon initiating the intake air heater [37]).
Regarding claim 7, the modified Carlill discloses the method of claim 5, further comprising increasing [210] an air intake throttling level (see paragraph 0076) of the engine intake air flow by reducing (i.e., closing) an air control valve [36] area prior to heating of the engine intake air flow with the engine preheater [37] (paragraphs 0020, 0060, 0076, 0085, and Figure 1; wherein intake valve [36] is .
Regarding claim 8, the modified Carlill discloses the method of claim 7, wherein the air intake throttling level does not exceed a predetermined maximum air intake throttling level (i.e., “closing” in paragraph 0076).
Regarding claim 9, the modified Carlill discloses the method of claim 8, wherein the supplemental temperature increase with the engine preheater [37] is initiated after the maximum air intake throttling level (i.e., “closing”) is reached (paragraphs 0020, 0060, 0076, 0085, and Figure 1; wherein intake air heater [37] is downstream of intake valve [36] such that the temperature increase via the intake air heater [37] occurs after intake air has been throttled via the intake valve [36]).
Regarding claim 10, the modified Carlill discloses a transport system [1] comprising: a diesel engine [10], the diesel engine [10] having an engine air preheat circuit [30] and an exhaust system [40] for discharging engine exhaust gas from the diesel engine [10] to the atmosphere; a diesel engine exhaust gas treatment unit [50] disposed in the diesel engine exhaust system [40], the diesel engine exhaust gas treatment unit [50] including a diesel particulate filter [54]; and a controller [71] for controlling operation, the controller [71] configured to perform a regeneration cycle [102] for regenerating the diesel particulate filter [54] by increasing [205] an exhaust temperature of an exhaust gas flow, the exhaust temperature increased with an engine preheater [37] which is part of the engine air preheat circuit [30] (paragraphs 0016, 0020, 0025, 0037, 0046, 0048-0052, 0056, 0058, 0060, 0076, 0085-0086, and Figures 1-4).  Carlill does not disclose the transport transport refrigeration system [10] comprising: a diesel engine [32] powering the refrigeration unit [20]; and a refrigeration unit controller [34] for controlling operation of the refrigeration unit [20], the refrigeration unit controller [34] configured to perform a regeneration cycle for regenerating the diesel particulate filter [56] (paragraphs 0001-0002, 0004, 0006, 0017, 0026, 0029, 0031, and Figure 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Carlill’s transport system as a transport refrigeration system comprising a diesel engine powering a refrigeration unit and a refrigeration unit controller for controlling operation of the refrigeration unit and configured to perform a regeneration cycle because Steele teaches that this configuration performs required diesel particulate filter regeneration on transport refrigeration systems which are beneficial for cooling fresh and frozen foods (paragraphs 0001-0002 and 0006).
Regarding claim 11, the modified Carlill discloses the transport refrigeration system of claim 10, wherein the engine preheater [37] increases the exhaust temperature subsequent to exhaust temperature heating performed by throttling an engine intake air flow with an air control valve [36] (paragraphs 0020, 0060, 0076, 0085, and Figure 1; wherein intake air heater [37] is downstream of intake valve [36] such that the temperature increase via the intake air heater [37] occurs after intake air has been throttled via intake valve [36]).

Additional Subject Matter
Regarding claim 12, the prior art neither discloses nor renders obvious the engine preheater being initiated subsequent to the air control valve reaching the maximum air throttling level (only the temperature increase via the engine preheater being initiated subsequent to the air control valve reaching the maximum air throttling level as outlined above); however, claim 12 is rejected under 35 U.S.C. 112(b) and is therefore not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kim (US 2017/0342882 A1) and Abthoff et al. (GB 2,229,937 A) which further disclose methods for performing regeneration cycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746